MEMORANDUM **
John W. Maroney appeals the district court’s order disbarring him from practice before the United States District Court for the District of Oregon. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s disbarment proceedings for an abuse of discretion. See Patterson v. Standing Subcomm. of Discipline to the Bar of the United States Dist Court for the Dist. of Or. (In re Patterson), 176 F.2d 966, 968 n. 1 (9th Cir.1949). We affirm.
Maroney was given an opportunity for a hearing on his disbarment pursuant to the District of Oregon former Local Rule 110-6. After requesting a hearing, however, Maroney withdrew that request. Accordingly, the district court did not err in its April 18, 2000 order disbarring Maroney from practice.
Maroney’s contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *903courts of this circuit except as may be provided by 9th Cir. R. 36-3.